DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/16/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Examiner’s Comment
Claim Rejections - 35 USC § 112
The modifications to the claims were received on 01/08/2021.  These modifications are accepted by the Examiner. 
In view of the amendment filed on 01/08/2021, the Examiner withdraws claim rejections under 35 USC § 112(b) to claims 7, 9 and 11 of the previous Office action.
Response to Arguments
Regarding claim rejections under 35 USC 103:
Applicant’s arguments, see Amendment/Req. Reconsideration-After Non-Final Reject, filed 01/08/2021, with respect to claims 1-2, 5-6, 8, 10, 12-14 and 23-24 have been fully considered and are persuasive.  The rejections of claims 1-2, 5-6, 8, 10, 12-14 and 23-24 have been withdrawn. 
Allowable Subject Matter
Claims 1-2 and 4-24 are allowed.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth N Vanderpuye can be reached on (571) 272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUAN A TORRES/Primary Examiner, Art Unit 2636